Title: From John Adams to John Coffin, 4 January 1823
From: Adams, John
To: Coffin, John



Sir.
Quincy Janry. 4th. 1823

Better late than never, to acknowledge your discourse on Medical Education, which I read in the Season of it, with great pleasure. and intended to have immediately to have acknowledged my obligation for it—It is as elegant and instructive a Composition as any I have read of the kind; but in the confusion of my papers an it has slipped my memory for which I ask you pardon, And I pray you to believe me to be / your most hearty well wisher
John Adams